EXHIBIT 10.1

EXECUTION COPY

RESTATEMENT AGREEMENT

This RESTATEMENT AGREEMENT, dated as of November 29, 2012 (this “Restatement
Agreement”), is entered into by and among KANSAS CITY SOUTHERN DE MÉXICO, S.A.
DE C.V., a corporation with variable capital (sociedad anónima de capital
variable) organized under the laws of Mexico (the “Borrower”), the subsidiary
guarantors listed on the signature pages hereof (the “Subsidiary Guarantors”),
the Lenders under the Credit Agreement (as defined below) that are party hereto
(the “Consenting Lenders”, and together with the other Lenders (as defined in
the Credit Agreement), the “Existing Lenders”), the Eligible Assignees party
hereto that are not Existing Lenders (the “New Lenders”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Existing Lenders, the Administrative Agent, the Collateral
Agent and the other entities party thereto, entered into that certain Amended
and Restated Credit Agreement, dated as of September 30, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);

(2) The Borrower requested to amend and restate the Credit Agreement in the form
of the Second Amended and Restated Credit Agreement attached as Annex A hereto
(the “Amended Credit Agreement”);

(3) The amendments contemplated by the Amended Credit Agreement require the
consent of all the Lender Parties pursuant to Section 10.1(b) and (f)(ii) of the
Credit Agreement;

(4) The Consenting Lenders and the New Lenders are willing to amend the Credit
Agreement in the form of the Amended Credit Agreement upon the terms and
conditions set forth herein;

(5) Certain Existing Lenders have not approved the requested amendments and,
pursuant to Section 4.9 of the Credit Agreement, the Borrower requires that each
such non-consenting Lender assign and delegate all of its interests, rights and
obligations under the Credit Agreement and the Loan Documents, including,
without limitation, such non-consenting Lender’s Loans and Commitments, to the
Consenting Lenders and the New Lenders that shall assume such obligations; and

(6) In accordance with Sections 10.1 and 10.11 of the Credit Agreement, the
Administrative Agent, the Collateral Agent, the Consenting Lenders, the New
Lenders, the Borrower and the Subsidiary Guarantors have each agreed, subject to
the terms and conditions stated below, to the transactions described herein;

NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and the lenders
under the Amended Credit Agreement to extend credit and other financial
accommodations to the Borrower pursuant to the Amended Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the Administrative Agent, the Collateral Agent, the
Consenting Lenders, the New Lenders, the Borrower and the Subsidiary Guarantors
hereby agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings attributed thereto in the Amended Credit Agreement. The
provisions of Section 1.5 of the Amended Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

1



--------------------------------------------------------------------------------

SECTION 2. Replacement of Non-Consenting Lenders. If any Existing Lender
declines or fails to consent to this Restatement Agreement by returning an
executed counterpart hereof to the Administrative Agent prior to the Consent
Deadline (as defined in Section 5(a)(xi) below) and the condition to
effectiveness set forth in Section 5(a) below is satisfied, then pursuant to and
in compliance with the terms of Section 4.9 of the Credit Agreement, such
Existing Lender shall be replaced and its Commitments and/or Loans and other
Obligations purchased and assumed by either (x) a New Lender or (y) a Consenting
Lender which is willing to increase its Commitments and/or Loans, in each case
upon its execution and delivery of this Restatement Agreement (which will also
be deemed to be its execution and delivery of a Lender Assignment Agreement
substantially in the form of Exhibit D to the Amended Credit Agreement as an
“Assignee” defined therein and thereunder, agreeing in such capacity to all the
terms therein applicable to it), such that immediately after giving effect to
this Restatement Agreement on the Restatement Effective Date (as defined in
Section 5 below), the amounts of Commitments and Loans held by each New Lender
and Consenting Lender are the amounts opposite such Lender as set forth in
Schedule 1 hereto. If any transaction contemplated by this Section 2 shall
contradict Section 4.9 or 10.11 of the Credit Agreement, the Consenting Lenders
constituting the Required Lenders hereby consent to any such contradiction.

SECTION 3. Amendment and Restatement of the Credit Agreement. The Administrative
Agent, the Collateral Agent, each Consenting Lender, each New Lender and the
Borrower hereby agree that the Credit Agreement is, effective as of the
Restatement Effective Date, hereby amended and restated in full as set forth in
the form of the Amended Credit Agreement.

SECTION 4. Consent and Reaffirmation; No Novation; Effect of this Restatement
Agreement. (a) The Borrower and each other Loan Party hereby consents to this
Restatement Agreement and the transactions contemplated hereby, and hereby
(i) agrees that, notwithstanding the effectiveness of this Restatement Agreement
or the consummation of the transactions contemplated hereby, each of the
Security Documents continue to be in full force and effect, (ii) affirms and
confirms its guarantee (in the case of each of the Subsidiary Guarantors) of the
Obligations and (in the case of each Obligor) the pledge of and/or grant of a
security interest in those of its assets constituting collateral pursuant to the
Security Documents to secure the Obligations, all as provided in the Loan
Documents as originally executed (and, if applicable, as such Security Documents
have been amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof), and (iii) acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the Obligations under the Credit Agreement and the other Loan
Documents, as modified hereby. Neither this Restatement Agreement nor the
effectiveness of the Amended Credit Agreement nor the transactions contemplated
hereby or thereby shall extinguish the Obligations for the payment of money
outstanding under the Credit Agreement or discharge or release the Lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof, and the Liens and security interests existing immediately prior to the
Restatement Effective Date in favor of the Collateral Agent for the benefit of
the Secured Parties securing payment of the Obligations are in all respects
continuing and in full force and effect with respect to all Obligations. Nothing
contained herein or in the Amended Credit Agreement shall be construed as a
novation, or a payment and reborrowing, or a termination, of the Obligations
outstanding under the Credit Agreement or instruments guaranteeing or securing
the same, which shall remain in full force and effect, except as modified hereby
(including by the Amended Credit Agreement).

(b) Except as expressly set forth herein, this Restatement Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Existing Lenders or the Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to

 

2



--------------------------------------------------------------------------------

entitle any Obligor to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document
in similar or different circumstances. This Restatement Agreement shall apply
and be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the Restatement Effective Date, as used
in the Amended Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, shall,
unless the context otherwise requires, refer to the Amended Credit Agreement and
any reference to the Credit Agreement in any Loan Document shall mean the Credit
Agreement as modified hereby. This Restatement Agreement shall constitute a
“Loan Document” or all purposes of the Credit Agreement and the other Loan
Documents.

SECTION 5. Conditions of Effectiveness. This Restatement Agreement shall become
effective as of the first date upon which each of the conditions precedent set
forth in this Section 5 shall be satisfied or waived in accordance with
Section 10.1 of the Credit Agreement (such date, the “Restatement Effective
Date”):

(a) the Administrative Agent shall have received on or before the Restatement
Effective Date the following, each dated such day (unless otherwise specified):

(i) executed counterparts of this Restatement Agreement by the Borrower, each
Subsidiary Guarantor, the Administrative Agent, the Consenting Lenders
constituting at least the Required Lenders under the Credit Agreement, each
other Consenting Lender and each of the New Lenders;

(ii) a Note executed by the Borrower in favor of each Consenting Lender and each
New Lender requesting a Note at least three Business Days prior to the
Restatement Effective Date;

(iii) a certificate from each Obligor, dated as of the Restatement Effective
Date with counterparts for each Lender requesting the same at least three
Business Days prior to the Restatement Effective Date, duly executed and
delivered by an Authorized Officer of such Obligor as to

(1) copies, authorized by a Mexican notary public, of resolutions of each such
Obligor’s Board of Directors and/or shareholders (or other managing body, in the
case of other than a corporation) then in full force and effect authorizing, to
the extent relevant, the execution, delivery and performance of this Restatement
Agreement and any amendments, supplements or amendments and restatements of
other Loan Documents, including Security Documents, to be executed by such
Obligor and the transactions contemplated hereby and thereby;

(2) the incumbency and signatures of its Authorized Officers;

(3) the full force and validity of each Organic Document of such Obligor and
copies thereof; and

(4) certified copies of the powers of attorney of each Obligor, notarized by a
Mexican notary public (including authority for actos de dominio and to subscribe
títulos de crédito) to execute this Restatement Agreement and any other Loan
Documents as amended hereby, duly registered at the applicable public
registries; upon which certificates each Secured Party may conclusively rely
until it shall have received a further certificate of an Authorized Officer of
any such Person canceling or amending the prior certificate of such Person;

 

3



--------------------------------------------------------------------------------

(iv) opinions addressed to the Administrative Agent and all Lenders, from

(1) White & Case LLP, United States counsel to the Obligors, in form and
substance satisfactory to the Administrative Agent; and

(2) White & Case S.C., Mexican local counsel to the Obligors, in form and
substance satisfactory to the Administrative Agent;

(3) Ritch Mueller, S.C., Mexican local counsel to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent;

(v) a certificate, duly executed and delivered by an Authorized Officer of the
Borrower, certifying that at the time of and after giving effect to the
transactions contemplated by this Restatement Agreement on the Restatement
Effective Date, (a) the representations and warranties set forth in each Loan
Document are true and correct in all material respects as of the Restatement
Effective Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties that are subject to a Material Adverse Effect or other materiality
qualifier, in which case such representations and warranties are (or were) true
and correct in all respects and (b) no Default or Event of Default shall have
occurred and be continuing;

(vi) financial projections of the Borrower through December 31, 2014, in form
and substance satisfactory to the Administrative Agent;

(vii) to the extent requested in writing at least 5 Business Days prior to the
Restatement Effective Date, all documentation and other information that may be
reasonably required by the Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulation, including
the PATRIOT Act, and the information described in Section 10.14 of the Amended
Credit Agreement, it being understood that the Borrower and certain of its
Subsidiaries do not have U.S. taxpayer identification numbers;

(viii) a certificate, dated as of the Restatement Effective Date, of an
Authorized Officer of the Borrower (a) stating that the Concession Title is in
full force and effect and that the Borrower is in material compliance with all
terms and conditions applicable thereunder or pursuant to Applicable Law and
(b) certifying as to the Borrower’s ownership of certain locomotives identified
in Item 5.1.16 of the Disclosure Schedule;

(ix) (i) the designation of the Process Agent to receive service of process in
the State of New York on behalf of each Obligor and a letter in form and
substance reasonably satisfactory to the Administrative Agent from the Process
Agent accepting such designation and (ii) certified copies of the powers of
attorney of each Obligor, notarized by a Mexican notary public, appointing such
agent for service of process granted pursuant to Mexican Law

(x) evidence of the payment of all amounts payable thereto or to any Consenting
Lender, Non-Consenting Lender or Lead Arranger (as defined in the Amended Credit
Agreement) on or prior to the Restatement Effective Date pursuant to this
Restatement

 

4



--------------------------------------------------------------------------------

Agreement or any other Loan Document (including any outstanding principal,
interest and fees owing to any Non-Consenting Lender, any arrangement fee
payable to any Lead Arranger in connection herewith and the accrued fees and
expenses of counsel to the Administrative Agent to the extent required to be
reimbursed pursuant to that certain Arrangement Letter dated as of November 8,
2012 by and among the Borrower and each Lead Arranger); and

(xi) evidence of the payment of an upfront fee in an amount equal to 0.125% of
the aggregate Commitments after giving effect to this Restatement Agreement as
of the Restatement Effective Date, by wire transfer of immediately available
funds, for the ratable benefit of each Consenting Lender and New Lender that has
delivered an executed counterpart hereof to the Administrative Agent prior to
5:00 p.m. (New York City time), November 29, 2012 (the “Consent Deadline”).

(b) At the time of and after giving effect to the transactions contemplated by
this Restatement Agreement on the Restatement Effective Date, the
representations and warranties set forth in each Loan Document are true and
correct in all material respects (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date), in each case other than
representations and warranties that are subject to a Material Adverse Effect or
other materiality qualifier, in which case such representations and warranties
are (or were) true and correct in all respects.

(c) At the time of and after giving effect to the transactions contemplated by
this Restatement Agreement on the Restatement Effective Date, no Default shall
have occurred and be continuing.

For purposes of determining compliance with the conditions specified above, each
Consenting Lender and each New Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Persons unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Person prior to the Restatement Effective Date
specifying its objection thereto.

SECTION 6. Acknowledgement. The Lenders acknowledge that the Leverage Ratio, as
set forth in the certificate of the chief financial officer or other senior
financial or senior accounting officer of the Borrower, dated as of the date
hereof, does not exceed 3.50:1.

SECTION 7. Representations and Warranties.

(a) Each of the Borrower and each Subsidiary Guarantor hereby represents and
warrants as to itself, on and as of the date hereof, that (i) the execution,
delivery and performance by such party of this Restatement Agreement and the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other action, and (ii) this Restatement Agreement has been duly
executed and delivered by such party and constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
applicability relating to or affecting creditors’ rights generally and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(b) Each of the Borrower and each Subsidiary Guarantor hereby represents and
warrants that, both on and as of the date hereof and on and as of the
Restatement Effective Date, both before and after giving effect to this
Restatement Agreement, no Default or an Event of Default under the Credit
Agreement or the Amended Credit Agreement has occurred and is continuing.

 

5



--------------------------------------------------------------------------------

SECTION 8. Other Agreements.

Each of the Borrower and each Subsidiary Guarantor shall (a) execute and deliver
to the Administrative Agent, no later than the day that is 20 Business Days
after the Restatement Effective Date, executed counterparts of (i) the Third
Amendment Agreement to the Obligor Pledge Agreement, duly executed and delivered
by an Authorized Officer of the Borrower and of each Subsidiary Guarantor, as
pledgors, and the Collateral Agent, as pledgee, notarized before a Mexican
notary public and (ii) the Second Amendment Agreement to the Capital Securities
Pledge Agreement for each Subsidiary Guarantor, duly executed and delivered by
an Authorized Officer of the Borrower and/or any other owner of Capital
Securities of such Subsidiary Guarantor, as pledgors, and the Collateral Agent,
as pledgee, notarized before a Mexican notary public, together with the other
documents and deliverables specified therein and (b) cause the delivery of an
opinion addressed to the Administrative Agent and all Lenders from White & Case
LLP, United States counsel to the Obligors, in form and substance satisfactory
to the Administrative Agent; provided that, if prior to the execution and
delivery of the documents described in clauses (a) and (b) above during the 20
Business Day period, the Obligor Pledge Agreement and the Capital Securities
Pledge Agreements terminate upon the commencement of an Investment Grade Period
pursuant to Section 9.12 of the Amended Credit Agreement, the requirement to
deliver such documents shall also terminate.

SECTION 9. Execution in Counterparts.

This Restatement Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery by telecopier or other form of
electronic communication of an executed counterpart of a signature page to this
Restatement Agreement shall be effective as delivery of an original executed
counterpart of this Restatement Agreement.

SECTION 10. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Sections 10.9, 10.13 and 10.21 of the Amended Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

KANSAS CITY SOUTHERN DE MÉXICO, S.A.
DE C.V By   /s/ Michael W. Cline              

 

  Name: Michael W. Cline   Title: Attorney-in-fact ARRENDADORA KCSM, S. de R.L.
de C.V.

By

 

/s/ Michael W. Cline            

 

 

 

Name: Michael W. Cline

 

Title: Attorney-in-fact

HIGHSTAR HARBOR HOLDINGS MEXICO, S. de R.L. de C.V.

By

 

/s/ Michael W. Cline            

 

 

 

Name: Michael W. Cline

 

Title: Attorney-in-fact

MTC PUERTA MEXICO, S. de R.L. de C.V.

By

 

/s/ Michael W. Cline            

 

 

 

Name: Michael W. Cline

 

Title: Attorney-in-fact

VAMOS a MEXICO, S.A. de C.V.

By

 

/s/ Michael W. Cline            

 

 

 

Name: Michael W. Cline

 

Title: Attorney-in-fact

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent By   /s/ Robert P. Kellas              

 

  Name: Robert P. Kellas   Title: Executive Director JPMORGAN CHASE BANK, N.A.,
as Collateral Agent By   /s/ Robert P. Kellas              

 

  Name: Robert P. Kellas   Title: Executive Director

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Consenting
Lender

By

 

/s/ Robert P. Kellas            

 

 

 

Name: Robert P. Kellas

 

Title: Executive Director

                                                         , as New Lender

By

   

 

 

Name:

 

Title:

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Consenting Lender

By

 

/s/ Gonzalo Isaacs

 

 

  Name: Gonzalo Isaacs   Title: Managing Director

                                                         , as New Lender

By

   

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

BBVA Bancomer, S.A., Institución de Banca
Múltiple Grupo Financiero BBVA Bancomer, as
Consenting Lender By   /s/ Aida Arana Jimenez              

 

  Name: Aida Arana Jimenez   Title: Attorney in fact BBVA Bancomer, S.A.,
Institución de Banca Múltiple Grupo Financiero BBVA Bancomer, as Consenting
Lender By   /s/ Alonso Jose Molina Vazquez              

 

  Name: Alonso Jose Molina Vazquez   Title: Attorney in fact

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

as New Lender

By

  /s/ Yoshihiko Takaira              

 

  Name: Yoshihiko Takaira   Title: Vice President



--------------------------------------------------------------------------------

CITIBANK N.A., as Consenting Lender

By

 

/s/ Leslie Munroe

 

 

  Name: Leslie Munroe  

Title: Attorney-in-Fact

         Nassau, Bahamas Branch

                                                         , as New Lender

By

   

 

 

Name:

 

Title:

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as Consenting Lender

By

 

/s/ Mark F. Layton

 

 

  Name: Mark F. Layton   Title: Vice President

                                                         , as New Lender

By

   

 

 

Name:

 

Title:

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as
Consenting Lender

By

 

/s/ Kathleen H. Gound

 

 

  Name: Kathleen H. Gound   Title: Vice President

                                                         , as New Lender

By

   

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Consenting Lender

By

 

/s/ Michelle Heaphy

 

 

  Name: Michelle Heaphy   Title: Director - CAG

By

 

/s/ Stephen H. Corey

 

 

  Name: Stephen H. Corey   Title: Director - CAG

                                                         , as New Lender

By

   

 

 

Name:

 

Title:

 

[Lender Signature Page to the Restatement Agreement]



--------------------------------------------------------------------------------

Annex A

[Form of Amended Credit Agreement attached]



--------------------------------------------------------------------------------

Schedule 1

Loans and Commitments of Consenting Lenders and New Lenders

 

    

Lender

   Revolving
Loans      Revolving Credit
Commitments  

1.

   JPMORGAN CHASE BANK, N.A.    $ 0       $ 33,000,000   

2.

   BANK OF AMERICA, N.A.    $ 0       $ 33,000,000   

3.

   BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA
BANCOMER    $ 0       $ 33,000,000   

4.

   BANK OF TOKYO-MITSUBISHI UFJ, LTD.    $ 0       $ 30,000,000   

5.

   CITIBANK N.A.    $ 0       $ 26,000,000   

6.

   COMERICA BANK    $ 0       $ 20,000,000   

7.

   WELLS FARGO BANK, NATIONAL ASSOCIATION    $ 0       $ 15,000,000   

8.

   THE BANK OF NOVA SCOTIA    $ 0       $ 10,000,000       Total:    $ 0       $
200,000,000   

 

Sch. 1 - 1